Citation Nr: 0304652	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  95-06 501	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
depressive disorder with anxiety as a residual of a 
subarachnoid hemorrhage (SAH).  

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.  

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Counsel
INTRODUCTION

The veteran served on active duty from October 1988 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Boston, MA, 
and Manchester, NH, RO's.  The veteran is now an employee of 
the Boston RO, thus, the Manchester RO currently has 
jurisdiction over the claims file.  

In this case, service connection for residuals of a SAH and 
for bilateral chondromalacia of the knees was established by 
unappealed rating action dated in October 1991, with an 
initial 10 percent evaluation for each disability.  The 
present appeal arises from an April 1993 and subsequent 
rating actions which, in pertinent part, ultimately assigned 
a schedular rating of 30 percent for depressive disorder with 
anxiety as a residual of a SAH.  A separate 10 percent 
evaluation for chondromalacia of each knee was also assigned.  
Ratings were assigned from June 1992, the date of the 
reopened claim, or earlier.  After giving appropriate 
consideration to the holding in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Board has concluded that the remaining 
issues on appeal will be considered for the entire appeal 
period, as has been done by the RO.  

In a November 2001 Board decision, an evaluation in excess of 
10 percent for diminished sensation of the face in the 
distribution of the trigeminal nerve as a residual of a SAH 
was denied.  At that time, the Board remanded the issues 
currently listed on the cover page for additional 
development.  The case was returned to the Board in January 
2003.  

The Board notes that during the rather lengthy course of the 
present appeal, service connection has been established for a 
depression and post surgical scar on the right side of the 
veteran's skull, rated 10 percent disabling; fro headaches, 
as a residual of the SAH, rated 10 percent disabling; and for 
simple partial seizures of taste and smell, rated 40 percent 
disabling.  Service connection for bilateral ulnar nerve 
entrapment syndrome, rated noncompensable, is also in effect.  
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's depressive disorder with anxiety as a 
residual of a SAH is productive of definite, but not 
considerable, impairment of social and industrial 
adaptability.  This impairment is characterized by occasional 
decrease in work efficiency, but not characterized by reduced 
reliability and productivity.  

3.  The veteran's service-connected right and left knee 
disabilities are both manifested by subjective complaints of 
pain and swelling and no objective evidence of instability.  
There was essentially a full range of motion of both knees.  
Moderate instability or recurrent subluxation is not shown as 
to either knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for depressive disorder with anxiety as a residual of a SAH 
have not been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, 4.125, 
4.126, 4.129, 4.130, 4.132, Diagnostic Codes 9434 
(1996)(2002).  

2. The criteria for an evaluation in excess of 10 percent for 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5100 et. seq. (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326, 4.71a, Diagnostic Codes 
5257, 5261, 5260 (2002).  

3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5100 et. seq. (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326, 4.71a, Diagnostic Codes 
5257, 5261, 5260 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA by virtue of the November 2001 Board 
Remand.  In this regard, the Board notes that RO 
correspondence dated in February 2002 made specific reference 
to evidence that would be obtained by the Board and records 
that the veteran was asked to submit in support of his 
appeal.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  As it 
appears that all pertinent evidence has been obtained, the 
Board finds that the claims are ready to be reviewed on the 
merits.  See VCAA; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, letters to the veteran have informed him as 
to evidence he should submit, and informed him of what the VA 
would obtain.  As there is no showing that there is 
additional evidence that could be obtained, the Board may 
proceed.  


I.  Factual Background

A March 1991 medical evaluation board report notes a 
diagnosis of status post SAH secondary to anterior 
communicating artery (ACA) aneurysm with subsequent 
craniotomy for clipping of aneurysm.  It was noted that the 
veteran was unfit for further military service due to his 
disability.  

An August 1991 VA examination report included diagnoses of 
history of SAH, status post frontal craniotomy with clipping 
of ACA aneurysm and chondromalacia patella, mild with 
symptoms not significantly limiting his activities.  

A February 1992 private treatment record notes that the 
veteran was seen with complaints of knee pain.  Slight 
swelling and tenderness over the medial meniscus was noted.  
The diagnostic impression was knee sprain.  

A March 1992 VA X-ray study of both knees noted no 
significant abnormalities.  

VA neuropsychological testing was conducted from April 1992 
to May 1992.  Test results reflected circumscribed deficits 
in attention and memory consistent with the effects of a bi-
frontal lesion.  It was noted that deficits described a 
compromise of attention and working memory.  The examiner 
noted that the veteran's neuropsychological status undermined 
his ability to learn and recall large bodies of information 
and would require various adjustments in his academic 
program.  

During a September 1992 VA examination, the diagnoses 
included status post SAH from ruptured anterior cerebral 
aneurysm with residual memory loss and difficulty in 
concentration, loss of balance and post-traumatic headaches.  

On VA psychiatric examination conducted in September 1992, 
the diagnoses included depression secondary to medical 
illness.  

On VA joints examination in September 1992, the veteran 
complained of pain in both knees, worse on the right.  He 
stated that the knee pain began in 1989 with episodes of 
locking and buckling with pain.  The diagnosis was painful 
knees, etiology undetermined.  

VA medical records dated from January 1992 to June 1994 noted 
that the veteran was seen with complaints of painful knees 
and depression.  Diagnoses included depression, organic mood 
disorder, mood disorder and chronic knee pain.  

On VA psychiatric examination in November 1994, the veteran's 
difficulties with aphasia and memory related to his past 
history of an aneurysm were noted.  The veteran reported 
symptoms of low mood and panic/anxiety.  It was noted that he 
took anti-depressant medication to treat his psychiatric 
symptoms.  The veteran indicated that his depression stemmed 
from frustration with memory and speech production 
difficulties.  On mental status examination, it was noted 
that he had clear difficulties remembering things.  Panic 
attacks and difficulties with excessive worry were also 
noted.  The examiner indicated that the veteran's adjustment 
was reasonably good in that he was able to compensate for the 
impact of his neurological problems on his emotional life.  
The diagnosis was depressive disorder with anxious mood.  

On VA general medical examination in April 1995, examination 
of his musculoskeletal system reflected no disease or injury.  
Diagnoses included history of depression and right knee 
sprain.  

On VA joints examination in October 1997, the veteran 
reported that his right knee occasionally gave way but did 
not lock.  He stated that he had no fatigability, pain, 
swelling, or stiffness of the knees currently.  He reported 
occasional pain in the left knee with locking approximately 
four times a year.  The veteran related that he treated his 
symptoms with Motrin and occasionally with ice packs.  He 
indicated that flare-ups were brought on by overuse syndrome.  
The veteran was gainfully employed and did not use crutches, 
braces, cane or corrective shoes.  On physical examination, 
there was no objective evidence of painful motion of either 
knee.  No swelling, instability, heat or inflammatory 
arthritis was shown.  Right knee active flexion was 125 
degrees, and passive flexion was 135 degrees.  Extension of 
the right knee was 0 degrees.  Left knee active flexion was 
130 degrees and passive flexion was 140 degrees.  Extension 
of the left knee was 0 degrees.  The veteran was able to 
squat without difficulty.  No medical or lateral instability 
was shown.  The diagnosis was no impairment of either knee on 
day of examination.  X-rays of both knees were negative.  

In a November 1997 statement in support of his claim, the 
veteran related that he experienced pain in both knees five 
to six days per week.  He indicated that he had episodes of 
locking and "collapsing" of both knees.  He said that his 
knee symptoms increased with physical activity.  The veteran 
noted that his knee pain and swelling had a negative impact 
on his prior work as a professional cook.  He stated that due 
to his knee problems, he currently worked in a job that did 
not require extensive standing.  

VA medical record dated from October 1998 to June 1999 show 
treatment for a variety of disorders including knee pain, 
seizures and depression.  In October 1998 the veteran was 
seen reporting discomfort in both knees.  He said that his 
left knee "locked" on occasion.  A November 1998 record 
reflects that the veteran complained of swelling in both 
knees.  He took Motrin to treat his symptoms.  The diagnosis 
was bilateral chondromalacia, questionable torn medial 
meniscus.  A June 1999 record shows that he reported pain in 
both knees with giving way, clicks, snaps and pops.  
Arthroscopy was recommended.  Additional records note 
diagnoses including depression due to ACA aneurysm, mood 
disorder due to a medical condition, mood disorder due to 
brain injury and organic mood disorder.  A past history of 
olfactory hallucinations and grand mal seizures were also 
noted.  

A November 1998 VA X-ray study of both knees noted tiny 
inferior patellar osteophytes, bilaterally.  No effusions 
were observed.  No significant joint space narrowing, 
fractures or lesions were noted.  

VA psychological testing conducted in February 1999 reflected 
that the veteran scored in the range of moderate to marked 
depression and the minimal to moderate range of anxiety.  It 
was noted that despite complaints of memory impairment, the 
veteran scored quite well on most screening instruments.  The 
Global Assessment of Functioning (GAF) score was 65, 
reflecting mild impairment.  

A February 2000 VA mental health report was written at the 
request of the veteran to review the effect that his ACA 
rupture and repair has had on his medical condition and 
quality of life.  The examiner noted that the veteran 
developed depression with depressed mood, decreased energy, 
decreased concentration, lack of motivation, sleep 
disruption, and some psychomotor retardation following the 
ACA rupture.  The examiner related that the veteran had a 
personality disorder, mixed type, due to the ACA rupture.  
The veteran described symptoms of apathy and irritability, 
which the examiner related to the frontal lobe injury.  The 
report indicated that the veteran lived alone and was 
socially isolated.  It was noted that he worked in a clerical 
position that was modified to accommodate his irritability.  
Physical examination of the veteran reflected that he was 
oriented times three.  His speech was fluent and goal 
directed with occasional word finding problems.  Mood was 
depressed.  The veteran was not actively suicidal and 
demonstrated no homicidal or paranoid ideation.  No auditory 
or visual hallucinations.  Occasional olfactory and gustatory 
hallucinations were noted.  The diagnoses included mood 
disorder due to ACA rupture and repair; personality change 
due to ACA rupture, mixed type, and cognitive disorder, not 
otherwise specified.  

On VA psychiatric examination in May 2000, the veteran 
complained of "spells" of depression.  He reported feeling 
tense and irritable, at times.  The veteran indicated that he 
was sleeping too much and lacked motivation.  Objective 
examination reflected that the veteran's attitude was 
attentive.  His speech was slow but productive.  It was noted 
that his thoughts reflected a preoccupation about his past 
medical condition.  Cognitively, the veteran's orientation 
was intact as were his memory and concentration.  The 
examiner noted that review of his clinical records suggested 
a disparity between his subjective complaints of memory 
impairment versus objective findings.  The examiner also 
noted that review of his clinical data found no hard evidence 
as to impaired cognition and/or debilitating distress 
resulting from his arterial aneurysm.  It was noted that 
intermittent depression and sleep were improved with 
medication.  The diagnosis was major depressive disorder, 
recurrent, related to his medical condition with some anxiety 
symptoms.  His GAF score was 61.  

Private medical records dated from April 2000 to January 2002 
essentially show that the veteran received treatment and 
medication management for depression and dsythymia.  A 
December 2001 record notes an improvement in his symptoms 
with increased energy, normal concentration and better mood.  
A January 2002 record reflects that his condition was stable 
and his mood was "up."  

A review of the claims file and evidence of record was 
conducted by two VA psychologists in July 2002.  The two 
psychologists indicated February 2000 VA examiner 
contradicted himself based on mental status examination 
findings which showed only minimal memory problems.  The VA 
psychologists were in agreement that the veteran's social and 
industrial impairment was not severely compromised.  It was 
noted that the veteran had some symptoms mood disorder 
secondary to the ACA; however, he continued to function on 
the job, had some friends, and social avenues.  The 
psychologists opined that the conflicting evidence in the 
record did not carry weight based on their review of the 
record.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2002).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  



A.  Depressive disorder with anxiety as a residual of a SAH  

While this appeal was pending, the applicable rating criteria 
for mental disorders were amended effective November 7, 1996.  
See 38 C.F.R. § 4.125 et seq. (1999).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Dudnick v. Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that there is no basis upon which to conclude 
that the earlier version of the pertinent regulations is more 
or less favorable to the veteran.  Indeed, when applied to 
this individual case, there appears to be no significant 
differences in outcome between the two versions.  As 
discussed below, a rating in excess of 30 percent is not 
warranted under either applicable criteria.  

On and before November 6, 1996, the rating schedule directed 
that a 30 percent disability evaluation was warranted for a 
psychiatric disorder when there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability evaluation 
was warranted for a psychiatric disorder when there was 
considerable impairment in the veteran's ability to establish 
or maintain effective or favorable relationships with people 
and that his reliability, flexibility, and efficiency levels 
be so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's symptoms 
are totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9434 (1996).  

Under the criteria that became effective in November 1996, a 
30 percent disability evaluation is warranted for a 
psychiatric disorder which is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent disability 
evaluation is warranted for a psychiatric disorder which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for a psychiatric disorder which is productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2002).  

Based upon the current evidentiary record as summarized 
above, the Board is unable to conclude that the veteran's 
service-connected mental disorder is currently more than 30 
percent disabling under the relevant schedular criteria.  The 
service-connected depressive disorder with anxiety is 
currently manifested by no more than moderate symptoms (as 
indicated by the reported GAF scores of 61-65) and is not 
productive of social and industrial impairment that is 
severely compromised, according to the VA review by two 
psychologists in July 2002.  There is no competent medical 
evidence indicating circumstantial, circumlocutory, or 
stereotyped speech, impairment of short- or long-term memory, 
panic attacks more than once per week, difficulty in 
understanding complex commands, and impaired judgment, such 
as are contemplated by the next higher rating of 50 percent. 
Moreover, no more than definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people has been demonstrated by the clinical objective 
findings of record.  See 38 C.F.R. §§ 4.129, 4.130, 4.132; 
Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, the 
Board notes that the veteran has a history of complaints of 
decreased memory and concentration; however, psychological 
testing suggested a disparity between his subjective 
complaints and test results.  The May 2000 VA examiner noted 
that cognitively, the veteran's orientation was intact as 
were his memory and concentration.  

The veteran is shown to be depressed and anxious, with 
complaints of decreased motivation at times.  However, the 
veteran is usually described as well-oriented without 
verified psychotic manifestations; and it seems that he does 
fairly well as long when taking anti-depressant medications.  
He is currently employed and despite the fact that he lives 
alone, he has some friends and social avenues.  In addition, 
he has not required any hospitalizations related to his 
psychiatric symptomatology.  The Board has concluded that the 
veteran's currently reported symptoms are consistent with and 
contemplated by the present 30 percent schedular disability 
rating.  He does not more nearly approximate the criteria for 
a 50 percent rating under the old/or the new rating criteria.  
38 C.F.R. § 4.7.  The Board concludes that this finding holds 
for the entire time period involved and as such, a rating in 
excess of 30 percent is not warranted for any of the time 
period in question.  

Therefore, considering the medical evidence of record, the 
Board finds that, under the criteria of Diagnostic Code 9434, 
effective November 7, 1996, and under the criteria of 
Diagnostic Code 9434, effective prior to November 7, 1996, 
the preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's service-connected 
depressive disorder with anxiety as a residual of a SAH.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  


B.  Right and Left Knee Disorders

Under Diagnostic Code 5257, a 10 percent evaluation will be 
assigned where the disability is slight impairment of the 
knee, including instability or recurrent subluxation; a 20 
percent for moderate impairment of the knee; and 30 percent 
for severe knee impairment.

Under Diagnostic Code 5258, an evaluation of 20 percent is 
assigned where the cartilage is dislocated, with frequent 
episodes of locking, pain, and effusion.  Under Diagnostic 
Code 5259, a 10 percent evaluation is assigned for removal of 
the semilunar cartilage, symptomatic.  

Limitations of flexion under Diagnostic Code 5260 are 
assigned a 10 percent evaluation when flexion is limited to 
45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under Code 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees.  

In this case, recent medical examinations revealed nearly 
full range of motion of both knees.  The veteran reported 
symptoms of some swelling and giving way of the knees; 
however, objective evidence of instability or recurrent 
subluxation of either knee has not been shown.  X-ray studies 
of the knees noted tiny inferior patellar osteophytes, 
bilaterally; however, effusions, significant joint space 
narrowing, fractures or lesions were not shown.  The Board 
finds that the objective findings of the veteran's right and 
left knee disabilities does not warrant more than a 10 
percent evaluation for each knee at this time.  First, there 
is no competent evidence of cartilage dislocation with 
frequent episodes of locking, pain, and effusion into the 
joint on which to base a rating of 20 percent under Code 
5258.  

Further, a rating in excess of 10 percent under Code 5257 for 
the veteran's right and left knee disorders is not warranted 
on the basis that more than slight impairment of either knee 
has not been shown.  There is no current or recurrent 
subluxation or instability revealed by examination.  The 
Board notes that evidence shows essentially full range of 
motion of the both knees and in no case has the degree of 
limitation of flexion or extension been compensable under 
Diagnostic Codes 5260 or 5261.  Arthritis of the knees has 
not been diagnosed.

In reaching this conclusion, the Board has considered the 
actual range of motion and the functional equivalent of the 
range of motion due to the factors expressed in DeLuca, supra 
and the regulations.  The medical evidence of record does not 
reflect the existence of pain to the extent that it limits 
flexion or extension to the degrees warranted for evaluations 
in excess of 10 percent.  Even when every reported range of 
motion reported is accepted as correct, the reported ranges 
of motion do not support an evaluation in excess of 10 
percent for either knee.  

As the preponderance of the evidence is against the veteran's 
claims of entitlement to a higher evaluation for his right 
and left knee disabilities, the benefit of the doubt doctrine 
is not for application, and the claims must be denied.  


ORDER

An evaluation in excess of 30 percent for a depressive 
disorder with anxiety as a residual of a SAH is denied.  

An evaluation in excess of 10 percent for a left knee 
disability is denied.  

An evaluation in excess of 10 percent for a right knee 
disability is denied.  


		
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

